MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                              FILED
the defense of res judicata, collateral                               Jun 16 2020, 8:47 am
estoppel, or the law of the case.                                         CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
David B. Schilling                                       William J. Beggs
Lee F. Baker                                             Ryan M. Heeb
Monroe County Legal Department                           Bunger & Robertson
Bloomington, Indiana                                     Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Monroe County, Indiana and                               June 16, 2020
Monroe County Plan                                       Court of Appeals Case No.
Commission,                                              20A-PL-177
Appellant-Plaintiffs,                                    Appeal from the Monroe Circuit
                                                         Court
        v.                                               The Honorable Elizabeth A. Cure,
                                                         Judge
Boathouse Apartments, LLC,                               Trial Court Cause No.
Appellee-Defendant.                                      53C01-1702-PL-257




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020                  Page 1 of 10
                                          Case Summary
[1]   On February 3, 2017, Monroe County, Indiana, and the Monroe County Plan

      Commission (collectively, “the County”) filed a complaint in the Monroe

      Circuit Court, seeking a monetary penalty against Boathouse Apartments, LLC

      (“Boathouse”), for alleged violations of certain Monroe County ordinances.

      Boathouse subsequently filed a Trial Rule 12(B)(1) motion to dismiss, arguing

      that the trial court did not have subject matter jurisdiction over the County’s

      claims. The trial court granted Boathouse’s motion to dismiss. Because we

      conclude that the trial court does have subject matter jurisdiction over the

      County’s claims, we reverse and remand for further proceedings.



                            Facts and Procedural History
[2]   Boathouse owns three lots (“the Boathouse Property”) within the Lakes

      Neighborhood Planned Unit Development in Bloomington. During 2016,

      Boathouse began a project to construct six buildings of townhome apartments

      on the Boathouse Property. In completing the project, Boathouse was required

      to comply with the use and occupancy requirements of the Monroe County

      Code of Ordinances (“the Monroe County Code”).


[3]   On February 3, 2017, the County filed a complaint seeking a monetary penalty

      against Boathouse, alleging that Boathouse had violated the use and occupancy

      requirements of the Monroe County Code. Specifically, the County alleged

      that Boathouse had permitted tenants to occupy the apartment units before a


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 2 of 10
      land use certificate and certificate of occupancy were issued. Boathouse

      answered and filed affirmative defenses to the complaint on April 4, 2017.


[4]   On October 14, 2019, Boathouse filed a Trial Rule 12(B)(1) motion to dismiss,

      claiming that the County had failed to comply with applicable ordinances in

      bringing its claims against Boathouse and “[t]his failure deprives the Court of

      subject matter jurisdiction over these claims.” Appellants’ App. Vol. II p. 76.

      As such, Boathouse requested “that the Court grant its Motion to Dismiss

      because the Court lacks subject matter jurisdiction to hear [the County’s]

      claims.” Appellants’ App. Vol. II p. 76. The County filed both a brief and a

      supplemental brief in opposition to Boathouse’s motion to dismiss. On January

      6, 2020, the trial court, ruling on a paper record, issued an order granting

      Boathouse’s motion and dismissing the County’s lawsuit.



                                 Discussion and Decision
[5]   The County contends that the trial court erred in determining that it lacked

      subject matter jurisdiction over the County’s claims. Where, as here, the facts

      before the trial court are not in dispute, “the question of subject matter

      jurisdiction is purely one of law.” GKN Co. v. Magness, 744 N.E.2d 397, 401

      (Ind. 2001). “Under those circumstances no deference is afforded the trial

      court’s conclusion because “appellate courts independently, and without the

      slightest deference to trial court determinations, evaluate those issues they deem

      to be questions of law.” Id. “Thus, we review de novo a trial court’s ruling on



      Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 3 of 10
      a motion to dismiss under Trial Rule 12(B)(1) where the facts before the trial

      court are undisputed.” Id.


[6]           Subject-matter jurisdiction is the constitutional or statutory
              power of a court to hear and determine cases of the general class
              to which any particular proceeding belongs. So, in determining
              whether a court has subject-matter jurisdiction, the only relevant
              inquiry is whether the petitioner’s claim falls within the general
              scope of the authority conferred upon such court by the
              constitution or by statute.


      State v. Reinhart, 112 N.E.3d 705, 711–12 (Ind. 2018) (internal quotations

      omitted). “Courts of general jurisdiction are presumed to have subject matter

      jurisdiction.” Lakes & Rivers Transfer, a Div. of Jack Gray v. Rudolph Robinson Steel

      Co., 736 N.E.2d 285, 290 (Ind. Ct. App. 2000). “All circuit courts have: (1)

      original and concurrent jurisdiction in all civil cases and in all criminal cases.”

      Ind. Code § 33-28-1-2(a). “The Monroe circuit court is a court of general

      jurisdiction” and, as such, has the authority to maintain a civil docket. Ind.

      Code § 33-33-53-2(a).


[7]   The County contends that statutory authority expressly confers subject matter

      jurisdiction over the County’s claims against Boathouse to the trial court. For

      its part, Boathouse contends that the County’s alleged failure to comply with

      local ordinances relating to enforcement of the Monroe County Code “deprives

      the trial court of subject matter jurisdiction” over the County’s claims.

      Appellee’s Br. p. 16. For the reasons stated below, we agree with the County.




      Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 4 of 10
[8]   “The Indiana General Assembly, through statutes, has both authorized local

      units of government to create ordinances and established the manner in which

      those ordinances are to be enforced.” Boss v. State, 944 N.E.2d 16, 22 (Ind. Ct.

      App. 2011). In doing so, the General Assembly “specifically withheld from

      [local] units, however, the power to prescribe a penalty for conduct

      constituting” a violation of a local ordinance. Id. (internal quotation omitted).

      The General Assembly instead gave this power to the courts.


[9]   In support of its contention that the trial court did not have subject matter

      jurisdiction over the County’s claims against it, Boathouse cites to the Indiana

      Supreme Court’s opinion in Ballman v. Duffecy, 230 Ind. 220, 102 N.E.2d 646

      (1952). In Ballman, the Supreme Court considered whether a failure to comply

      with certain statutes prior to filing suit divested the trial court of jurisdiction.

      The applicable statutes in effect at the time set forth certain prerequisites for

      seeking an appeal of a decision of a board of zoning appeals. 230 Ind. at 224,

      102 N.E.2d at 647. Concluding that a party’s failure to follow the statutory

      prerequisites prior to filing suit divested the trial court of jurisdiction over the

      case, the Ballman court held as follows:


              This court has heretofore said that a court in acquiring
              jurisdiction must not only have jurisdiction of the parties and the
              general subject of the controversy respecting real property, but
              must have jurisdiction of the subject matter of the particular case.
              A failure to comply with the statute is jurisdictional, and
              therefore the trial court did not have jurisdiction of the parties or
              the particular case.



      Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 5 of 10
230 Ind. at 229, 102 N.E.2d at 650 (internal citations omitted). 1


[10]   Boathouse asserts that the holding in Ballman supports its contention that the

       trial court did not have subject matter jurisdiction over the County’s claims

       because the County failed to satisfy the requirements of certain local ordinances

       before filing its lawsuit.2 We disagree. While a motion for dismissal under

       Trial Rule 12(B)(1) has been found appropriate where a party failed to satisfy a

       statutorily mandated prerequisites for filing suit, see id., 230 Ind. at 229, 102
N.E.2d at 650; In re Petition to Annex Approximately 7,806 Acres of Real Estate into

       City of Jeffersonville, 891 N.E.2d 1157, 1163 (Ind. Ct. App. 2008), we have held

       that when the relevant statutes do not include any prerequisite for filing suit, a

       Trial Rule 12(B)(1) motion to dismiss is not the proper vehicle to bring a




       1
         Since Ballman was handed down, the Indiana Supreme Court has clarified the law relating to jurisdiction.
       In K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006), the Supreme Court clarified the law regarding jurisdiction,
       explaining as follows:
                Like the rest of the nation’s courts, Indiana trial courts possess two kinds of “jurisdiction.”
                Subject matter jurisdiction is the power to hear and determine cases of the general class to
                which any particular proceeding belongs. Personal jurisdiction requires that appropriate
                process be effected over the parties.… Other phrases recently common to Indiana practice,
                like “jurisdiction over a particular case,” confuse actual jurisdiction with legal error, and
                we will be better off ceasing such characterizations.
       Citing to its opinion in K.S., the Indiana Supreme Court observed “that ‘jurisdiction over the particular case’
       is something of a misnomer and refers to failure to meet procedural requirements but does not constitute a
       limitation on subject matter jurisdiction in the sense that the court cannot hear cases of the same general
       class.” Packard v. Shoopman, 852 N.E.2d 927, 929–30 (Ind. 2006).
       2
         Boathouse also cites to the Indiana Medical Malpractice Act (“MMA”) in support of its claim that the trial
       court did not have jurisdiction over the County’s case. However, we agree with the County that the MMA is
       inapposite to this case. The MMA, which sets forth the prerequisites for filing a medical malpractice claim, is
       a distinct statutory creation relating only to medical malpractice claims. See Ind. Code § 34-18-8-4. No
       similar statutory scheme exists for enforcement of local ordinances such as those at issue in this case.

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020                         Page 6 of 10
       challenge to the suit. Fight Against Brownsburg Annexation v. Town of Brownsburg,

       32 N.E.3d 798, 804–05 (Ind. Ct. App. 2015).


[11]   The statutes at issue in this case do not contain any prerequisites for filing suit.

       Indiana Code section 36-1-6-4(a) provides, in relevant part, that a municipal

       corporation “may bring a civil action” if a person or entity “violates an

       ordinance regulating or prohibiting a condition or use of property.” Further,

       Indiana Code sections 36-7-4-1013 and 36-7-4-1014 detail remedies for

       enforcement and allowable actions for violations of ordinances. Specifically,

       Indiana Code section 36-7-4-1013(a) provides that if, after conducting an

       investigation into an alleged violation of an ordinance, a municipal attorney or

       an attorney representing the county comes to the reasonable belief that an entity

       has violated an ordinance, “the municipal attorney or an attorney representing

       the county may file a complaint against the person and prosecute the alleged

       violation under IC 36-1-6.” Indiana Code section 36-7-4-1014 provides as

       follows:


               (a) The plan commission, board of zoning appeals, or any
               enforcement official designated in the zoning ordinance may
               bring an action under IC 36-1-6 to enforce any ordinance adopted
               or action taken under this chapter.

               (b) The plan commission, board of zoning appeals, or any
               enforcement official designated in the zoning ordinance may also
               bring an action to enforce:

                        (1) conditions imposed by the commission or board
                        of zoning appeals under this chapter; or



       Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 7 of 10
                        (2) covenants made in connection with a subdivision
                        plat, a development plan, or a PUD district
                        ordinance (as defined in section 1503 of this chapter).

                                                       ****

               (d) The plan commission, board of zoning appeals, or designated
               enforcement official may invoke any legal, equitable, or special
               remedy in an action described in subsection (a) or (b).

               (e) An action for the levy of a fine or penalty for enforcement of a
               zoning ordinance may be brought in any court located within the
               jurisdiction of the plan commission or board of zoning appeals.


[12]   The above-quoted statutory sections clearly indicate that actions such as that

       brought by the County, which seeks penalties for alleged violations of the

       certain County ordinances, may be brought in court, with Indiana Code section

       36-7-4-1014 allowing for the action to be brought in “any court located within

       the jurisdiction.” The statutes do not contain any prerequisites for filing suit in

       the trial court. As such, we conclude that Boathouse’s reliance on the Indiana

       Supreme Court’s holding in Ballman is misplaced as it is distinguishable from

       the instant matter.

[13]   Furthermore, we agree with the County that the arguments set forth in

       Boathouse’s motion to dismiss allege procedural, i.e., legal, error. “Subject

       matter jurisdiction and legal error are distinct concepts.” Clark Cty. Bd. of

       Aviation Comm’rs v. Dreyer, 986 N.E.2d 286, 287 (Ind. Ct. App. 3013), trans.

       granted, opinion vacated, 992 N.E.2d 207 (Ind. 2013), and aff’d, 993 N.E.2d 624

       (Ind. 2013). “Procedural error doesn’t rob the court of jurisdiction.” Reinhart,


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 8 of 10
112 N.E.3d at 712. Stated differently, “[i]t goes without saying that a court’s

       power to award relief and a claimant’s entitlement to relief on the merits are

       very different things.” Price v. Ind. Dep’t of Child Servs., 80 N.E.3d 170, 174 (Ind.

       2017). “Real jurisdictional problems would be, say, a juvenile delinquency

       adjudication entered in a small claims court, or a judgment rendered without

       any service of process.” K.S., 849 N.E.2d at 542 (emphasis in original). “Thus,

       characterizing other sorts of procedural defects as ‘jurisdictional’

       misapprehends the concepts.” Id. “Indeed, as strongly suggested by the K.S.

       Court, practitioners and the judiciary, including ourselves, should stop using

       the phrase ‘jurisdiction over a particular case,’ rather than ‘legal error.’” Dreyer,
986 N.E.2d at 291.


[14]   Again, in its motion to dismiss, Boathouse alleged that the County failed to

       comply with applicable ordinances in bringing claims against Boathouse and

       “[t]his failure deprives the Court of subject matter jurisdiction over these

       claims.” Appellants’ App. Vol. II p. 76. However, contrary to Boathouse’s

       claim, we have previously concluded that procedural error or the failure to

       follow statutory guidelines for initiating a particular action does not affect

       subject matter jurisdiction, so long as the action was filed in the proper court for

       such an action. Blackman v. Gholson, 46 N.E.3d 975, 979 (Ind. Ct. App. 2015)

       (citing K.S., 849 N.E.2d 542 (providing a juvenile court’s failure to follow all of

       the statutory procedures for initiating a delinquency petition did not affect

       either subject matter or personal jurisdiction, but was mere procedural error);

       Town of Brownsburg, 32 N.E.3d at 805 (holding alleged defect in annexation


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 9 of 10
       remonstrance signatures did not affect subject matter jurisdiction of trial court

       to consider remonstrance petition)); see also Prosecuting Attorney of Hendricks Cty.

       v. Hammer, 92 N.E.3d 649, 652 (Ind. Ct. App. 2017) (providing that the

       question of whether a suspended driver petitions the proper court under the

       SDP statute is a “question of legal error, not jurisdictional error”). Thus, any

       procedural or legal error that may have been committed by the County would

       not deprive the trial court of subject matter jurisdiction.


[15]   In sum, the trial court has subject matter jurisdiction over the County’s claims

       against Boathouse. As such, we conclude that the trial court erred by granting

       Boathouse’s Trial Rule 12(B)(1) motion to dismiss. We therefore remand the

       matter back to the trial court for further proceedings consistent with this

       decision.


[16]   The judgment of the trial court is reversed, and the matter remanded for further

       proceedings.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-177 | June 16, 2020   Page 10 of 10